DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2021 has been entered.

Notice of Allowability
The following addresses applicant’s remarks/amendments dated 5th June, 2021.  Claim(s) 1 and 17-18 were amended; Claim(s) 2 was cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1, and 3-18 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. PCT/EP 2016/068676 filed th August, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5) with respect to the amended Claim(s) 1 and 17-18 have been fully considered and are persuasive, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 5-8) with respect to the rejection of the Claim(s) 1, 3-5 under AlA 35 U.S.C. §102(a)(1) or (a)(2) or both; have been fully considered and are persuasive in view of the amended Claim(s); therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 6-8) with respect to the rejection of the Claim(s) 6-18 under AlA 35 U.S.C. §103; have been fully considered and are persuasive in view of the amended Claim(s); therefore, the rejection has been withdrawn.
	
Allowable Subject Matter
Independent Claim(s) 1; and Dependent Claims 3-18, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “the plurality of MUT cells comprises a single, common electrode arranged to be coupled to a common reference and a plurality of signal electrodes arranged to individually be coupled to an a.c. drive signal, wherein the common electrode comprises the top electrodes of the plurality of MUT cells and each of the plurality of signal electrodes comprises a respective one of the bottom electrodes of the plurality of MUT cells; and wherein each MUT cell further comprises one fuse coupled to a respective signal electrode of the plurality of signal electrodes, wherein the fuse is arranged to open in an event of an overcurrent condition of the MUT cell from the a.c. drive signal to isolate the MUT cell from the other MUT cells of the array” in combination with the claim are neither anticipated nor found obvious over the art of record.  Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

/AMIE M NDURE/Examiner, Art Unit 3645  

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645